19-10384-shl       Doc 822       Filed 08/26/19       Entered 08/26/19 17:19:28               Main Document
                                                     Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                               Case No. 19-10384 (SHL)

                 Debtors.1                                          (Jointly Administered)



ORDER FURTHER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A
   PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

                 Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”) for entry of an order (this “Order”) further extending

the Debtors’ exclusive right to file a chapter 11 plan through and including November 7, 2019,

and to solicit votes thereon through and including January 6, 2020, without prejudice to the

Debtors’ right to seek further extensions to such periods, all as more fully set forth in the Motion;

and the Court having found that it has jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference M-

431, dated January 31, 2012 (Preska, C.J.); and due and sufficient notice of the Motion having

been given under the particular circumstances; and venue being proper before this court pursuant

1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 22152.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
19-10384-shl     Doc 822      Filed 08/26/19    Entered 08/26/19 17:19:28           Main Document
                                               Pg 2 of 2


to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice is necessary; and

it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties-in-interest; and after due deliberation thereon; and good

and sufficient cause appearing therefor; it is hereby;

               ORDERED, ADJUDGED, AND DECREED that:

        1.     The Motion is GRANTED as set forth herein.

        2.     Pursuant to Bankruptcy Code section 1121(d), the Debtors’ Filing Exclusivity

Period in which to file a chapter 11 plan is hereby extended through and including November 7,

2019.

        3.     Pursuant to Bankruptcy Code section 1121(d), the Debtors’ Soliciting Exclusivity

Period in which to solicit acceptances of a chapter 11 plan is hereby extended through and

including January 6, 2020.

        4.     Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code.

        5.     The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.

        6.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        7.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

Dated: August 26, 2019
       New York, New York                 /s/ Sean H. Lane
                                          HONORABLE SEAN H. LANE
                                          UNITED STATES BANKRUPTCY JUDGE




                                                   2
